Citation Nr: 0817219	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  05-28 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for bilateral knee 
disability. 

4.  Entitlement to service connection for bilateral hip 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January to March 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied service connection for 
bilateral pes planus and bilateral ankle, knee and hip 
disabilities.  The veteran timely appealed the November 2004 
rating action to the Board.  (See, VA Form 21-4138, Statement 
in Support of Claim, received by the RO in September 2005, 
accepted as the veteran's substantive appeal in lieu of VA 
Form 9).  Jurisdiction of the claims file currently resides 
with the RO in New York, New York. 

In February 2006, the veteran testified before a Decision 
Review Officer (DRO) at a teleconference hearing conducted at 
the New York, New York RO.  As the hearing tape was 
defective, only two (2) pages of said hearing transcript are 
contained in the claims file.  The veteran was scheduled for 
a second RO hearing on November 15, 2006, but he failed to 
report.  As he has not provided an explanation for his 
failure to report for his November 2006 hearing, his request 
is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the 
instant service connection claims.



       Bilateral Pes Planus

The veteran maintains that his preexisting bilateral pes 
planus was aggravated beyond its normal progression as a 
result of the physical rigors that he endured during basic 
training.   

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, service medical records (SMRs) show that upon 
enlistment into service in June 1988, the veteran's feet were 
noted to have been "abnormal."  In this regard, the 
examining physician indicated that the veteran had 
asymptomatic pes planus with moderate pronation.  (See, June 
1988 service entrance examination report).  Consequently, the 
presumption of soundness has been rebutted, at least as far 
as the veteran's feet are concerned.  38 U.S.C.A. § 1111.  In 
late February 1990, the veteran was placed on limited profile 
for "EPTS BILATEARL SEVERE FLEXIBLE PES PLANUS WITH RESOLVED 
SECDOND DEGREE OVERUSE/STRESS SYNDROME."  (See, DA Form 
3349, Physical Profile, dated in late February 1990.  X-rays 
of the right foot were noted to have been within normal 
limits.  In March 1990, the veteran was discharged under the 
provisions of Chapter 11, AR 635-200 (Entry Level Separation) 
for having disobeyed [United States] Army regulations on 
several occasions.  

Thus, it appears from the aforementioned SMRs that the 
veteran's preexisting bilateral pes planus might have become 
worse during his brief period of active military service.  
The medical evidence of record, however, does not contain a 
competent opinion addressing whether the veteran's 
preexisting bilateral pes planus---noted at service entrance-
--was aggravated by his brief period of active military 
service.  Such an opinion is critical to the veteran's claim 
for service connection for bilateral pes planus, and should 
be obtained prior to further appellate review. 

       Bilateral Ankle, Knee and Hip Disabilities

In addition, in a March 2007 written argument to the RO, the 
veteran's representative maintained that the appellant 
currently had bilateral hip, knee and ankle disabilities that 
were secondary to his bilateral pes planus.  (See, veteran's 
representative's March 2007 written argument).  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (holding that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability).

Given the veteran's apparent contention that he currently has 
bilateral hip, knee and ankle disabilities that are secondary 
to his bilateral pes planus, the Board finds that the claims 
are inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that where a decision on 
one issue would have a "significant impact" upon another, and 
that could render any appellate review meaningless and a 
waste of judicial resources, the two claims are inextricably 
intertwined).  Thus, the Board finds that the veteran's 
claims for service connection for bilateral hip, knee and 
ankle disabilities should be held in abeyance, pending 
additional development and readjudication of his claim for 
service connection for bilateral pes planus. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination or comparably 
qualified examiner to review the claims 
folder and answer the following 
questions: 

Is it as least as likely as not that 
the pre-existing "pes planus 
asymptomatic moderate pronation" was 
aggravated to a permanent degree in 
service? 
In answering the foregoing question, 
the examiner is asked to specify 
whether the veteran sustained temporary 
or intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology bilateral pes planus due to 
service, resulting in any current 
disability.

If there was an increase in severity of 
bilateral pes planus in service, is 
there clear and unmistakable evidence 
that such increase was due to the 
natural progress of the disease?

If, and only if, the VA examiner 
determines that the veteran's pre-
existing bilateral pes planus was 
aggravated beyond its normal 
progression during active military 
service and service connection for said 
disability is, therefore, established, 
should he/she answer the following 
question:  Is it at least as likely as 
not (50 percent or more) that any 
currently diagnosed bilateral hip, knee 
and/or ankle disabilities were caused 
or aggravated (e.g., made permanently 
worse) by service-connected bilateral 
pes planus. 

The examiner must provide a rationale 
for his or her respective opinions.

2.  The RO should then readjudicate the 
claims of entitlement to service 
connection for bilateral pes planus and 
bilateral knee, hip and ankle 
disabilities.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for the 
scheduled examination may result in the denial of his service 
connection claims.  38 C.F.R. § 3.655 (2007). These claims 
must be afforded expeditious treatment.  




The law requires that all claims that is remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




